Case: 14-7062    Document: 2     Page: 1   Filed: 03/31/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                SUSANA B. JAVILLONAR,
                   Claimant-Appellant,

                            v.

  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                    AFFAIRS,
               Respondent-Appellee.
              ______________________

                        2014-7062
                  ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 10-4030, Judge Robert N. Davis.
                ______________________

                       PER CURIAM.
                       ORDER
    It appears that this recently docketed appeal may not
have been timely filed. This case originally arose out of a
claim filed by Susana B. Javillonar seeking benefits from
the Department of Veterans Affairs based on the service
of her deceased husband, Felipe J. Javillonar. While Mrs.
Javillonar’s appeal was pending, the United States Court
of Appeals for Veterans Claims (“Veterans Court”) was
informed that Mrs. Javillonar had also died.
Case: 14-7062        Document: 2   Page: 2     Filed: 03/31/2014



2                              JAVILLONAR    v. SHINSEKI



    The Javillonars’ son, Artemio B. Javillonar, subse-
quently filed a motion to substitute. The Veterans Court,
however, denied that motion and entered judgment set-
ting aside the underlying decision and dismissing the
appeal on November 22, 2013.
    According to the Veterans Court, Artemio’s notice of
appeal was originally received on December 24, 2013 by
the Department of Veterans Affairs, Office of General
Counsel. But, the Veterans Court did not actually receive
the notice until February 7, 2014; 77 days after judgment.
To be timely, a notice of appeal must be received by the
Veterans Court within 60 days of the entry of judgment.
See 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b); Fed. R. App.
P. 4(a)(1).
      Accordingly,
      IT IS ORDERED THAT:
   (1) The parties are directed to respond, within 30
days of the date of filing of this order, whether this appeal
should be dismissed as untimely.
      (2) The briefing schedule is stayed.
                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                          Daniel E. O’Toole
                                          Clerk of Court

s30